338 F.2d 998
Azalee BESHEARS, Appellant,v.Anthony J. CELEBREZZE, Secretary of Health, Education andWelfare, Appellee.
No. 21323.
United States Court of Appeals Fifth Circuit.
Nov. 30, 1964.

James L. Shores, Jr., Birmingham, Ala., Curtis Wright, Gadsden, Ala., for appellant.
John T. Thomas, Jr., Asst. U.S. Atty., Macon L. Weaver, U.S. Atty., Birmingham, Ala., for appellee.
Before JONES and BELL, Circuit Judges, and HUNTER, District Judge.
PER CURIAM.


1
Appellant, claiming disability benefits under the Social Security Act, appeals from the judgment of the District Court affirming the action of the Secretary in denying her application.  42 U.S.C.A. 405(g), 416(i) and 423.  The Hearing Examiner concluded that she had not established that her mental and physical impairments, either singly or in combination, were of such severity as to preclude her from engaging in any substantial gainful activity during the effective time of her application.  The Appeals Council denied review.


2
We are convinced from a careful study of the record that this conclusion rests on a sound basis, and that it is supported by substantial evidence.  There the matter ends.  Clinch v. Celebrezze, 5 Cir., 1964, 328 F.2d 778.


3
Affirmed.